DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Herdeman US 5,658,607 in view of Gabler US 2003/0150334 in view of Minvielle US 2014/0214714.
Regarding claim 1, Kirshenbaum discloses a processor implemented method ([0043]) of managing ripening conditions of fruit ([0056]), which would necessarily include climacteric fruit. 
Kirshenbaum discloses that the method comprises obtaining levels of environment condition parameters associated with ripening of the climacteric fruit over time at periodic intervals by using an enclosure enclosing the climacteric fruit, via heterogeneous sensors (temperature sensor, humidity sensor) (the sensor measurements can be according to a periodic sampling) ([0032], [0034], [0050]) and one or more hardware processors (processor 501) ([0012], [0039], [0040], [0041], Fig. 5) the environment condition parameters comprising certain gasses in the atmosphere, temperature and humidity in the enclosure ([0040], [0041]). The sensors are housed in the enclosure and sensors capture sensory data (temperature, humidity) and visual data (color) pertaining to the climacteric fruit.  
Kirshenbaum discloses predicting, by a pre-trained artificial neural network (neural network), via one or more hardware processors (processor 501), an optimal ripening condition of the fruit, where the optimal ripening condition comprises a number of days remaining to complete natural ripening of the climacteric fruit ([0039], Fig. 7), where the natural ripening is ripening in the presence of natural emitted ethylene.
Claim 1 differs from Kirshenbaum in the recitation that the specific environment conditions comprise CO2 emitted, O2 consumed and Ethylene emitted. Claim 1 differs from Kirshenbaum in the recitation that the method includes monitoring via the one or more hardware processors, a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit.
However, Kirshenbaum already teaches the environment condition parameters can include the presence or absence of certain gasses within the enclosure ([0041]). 
Taylor discloses monitoring any gas released by a perishable item during ripening and/or decay in an enclosure, and discloses that the gas sensors can measure carbon dioxide, oxygen and ethylene ([0017], [0022], [0023]) in order to determine the remaining shelf life of an item. Taylor discloses that the concentration of the one or more measured gases may be compared to stored emission data to determine which stage of ripening and/or decay best match the measured item ([0030], [0029]). Since a climacteric peak would occur through ripening it is obvious Taylor teaches monitoring a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit.  Thus, it would have been obvious to one of ordinary skill in the art to modify the environment condition parameters of Kirshenbaum to comprise CO2 emitted, O2 consumed and Ethylene emitted as taught by Taylor since Kirshenbaum already teaches the environment condition parameters can include the presence or absence of certain gasses within the enclosure ([0041]) and the amounts of carbon dioxide, oxygen and ethylene are gases are pertinent to determining the stage of ripening and/or decay of a climacteric fruit. 
Further it would have been obvious to one of ordinary skill in the art to modify Kirshenbaum such that the method includes monitoring via the one or more hardware processors, a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit as taught by Taylor since Kirshenbaum already teaches monitoring the presence or absence of certain gasses within the enclosure ([0041]) and the amount of ethylene is pertinent to determining the stage of ripening and/or decay of a climacteric fruit to determine the remaining lifespan of the item. 
Claim 1 differs from Kirshenbaum in view of Taylor in the recitation that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model.  
However, it is noted that Kirshenbaum discloses that the system can calculate a predicted critical date based on rules related to the expiration or degradation or maturity of the item or both (‘117, [0039]).
Savur teaches that the respiration rate of fruit is a good pointer to maturity of the fruit (‘665, [0076]) and indication of the ripening state (‘665, [0125]). Savur teaches performing monitoring and analysis of cargo conditions allows the calculation of the respiration rate of goods at points throughout the shipment which thus provides a dynamic indication of the ripening state (‘665, [0125], [0121]-[0122]). Savur teaches calculating the respiration rate based at least on levels of oxygen and carbon dioxide (‘665, [0121]-[0122]).
It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum to comprise computing via the one or more hardware processors a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters of oxygen and carbon dioxide as taught by Savur, since Kirshenbaum broadly teaches the use of rules related to the expiration or degradation or maturity of the item or both to calculate a predicted critical date and Savur shows that the respiration rate provides a good indication of the maturity/ripening state of a climacteric fruit.
Claim 1 differs from Kirshenbaum in view of Taylor in view of Savur in the recitation that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model.  
As discussed above Kirshenbaum in view of Taylor in view of Savur makes obvious the step of computing the respiration rate, however does not specify using Michaelis Menten kinetics models to compute the respiration rate. 
Delele discloses computing via one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters of carbon dioxide and oxygen using Michaelis Menten kinetics model (example 2).
 It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum in view of Taylor in view of Savur such that the method comprises computing via the one or more hardware processors, a respiration rate of the climacteric fruit based at least on the levels of the environment condition parameters using Michaelis Menten kinetics model as taught by Delele, since Delele shows using Michaelis Menten kinetics model to compute respiration rate was established and known in the art, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
Regarding the remaining limitation that predicting of the optimal ripening condition of a number of days remaining to complete the natural ripening of the climacteric fruit is based on specifically the respiration rate of the climacteric fruit and the climacteric peak of ethylene. As discussed above, Kirshenbaum broadly teaches the use of rules related to the expiration or degradation or maturity of the item or both to calculate a predicted critical date and Savur shows that the respiration rate provides a good indication of the maturity/ripening state of a climacteric fruit and Taylor discloses that the amount of ethylene is pertinent to determining the stage of ripening and/or decay of a climacteric fruit to determine the remaining lifespan of the item. Therefore, the prior art is seen to make obvious predicting of the optimal ripening condition of a number of days remaining to complete the natural ripening of the climacteric fruit based on specifically the respiration rate of the climacteric fruit and the climacteric peak of ethylene.
Further regarding claim 1, claim 1 differs from Kirshenbaum in view of Taylor in view of Savur in view of Delele in the recitation that the method further comprises altering the environment conditions within the enclosure to alter the number of days remaining to complete natural ripening of the climacteric fruit.  
Herdeman discloses a method of ripening fruit in an enclosure comprising altering the environment conditions (altering temperature and oxygen) within the enclosure to alter the number of days remaining to complete ripening of the climacteric fruit (col. 8, lines 30-42). It would have been obvious to one of ordinary skill in the art to modify Modified Kirshenbaum such that the method further comprises altering the environment conditions within the enclosure to alter the number of days remaining to complete natural ripening of the climacteric fruit as suggested by Herdeman in order to ripen the fruit in a desired amount of time. 
Claim 1 differs from Kirshenbaum in view of Taylor in view of Savur in view of Delele in view of Herdeman in that altering the environment conditions comprises varying the relative humidity. 
Gabler teaches regulating a controlled atmosphere for the storage of plant products in an enclosure comprises adjusting the gas concentration, temperature and relative humidity in the enclosure in order to alter the number of days remaining to complete ripening ([0004], [0024], [0025], [0026]). It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum in view of Taylor in view of Savur in view of Delele in view of Herdeman such that altering the environment conditions comprises varying the relative humidity as taught by Gabler since Gabler shows humidity as a relevant parameter to be controlled for adjusting the duration of fruit ripening.
Claim 1 differs from Kirshenbaum in view of Taylor in view of Savur in view of Delele in view of Herdeman in view of Gabler in the recitation that the enclosure is specifically capable of providing selective ventilation. 
Minvielle teaches providing an enclosure for enclosing ripening fruit and discloses that the enclosure is capable of providing selective ventilation in order to allow the ripening rate to be optimized (“the ripening rate can be optimized by controlling ethylene levels responsive to sensed levels. For instance, if sensed ethylene levels are determined to be too low, the controller of the logistic transport container may seal the container to allow ethylene concentrations to increase, or may add ethylene gas to achieve desired levels. Alternatively, if sensed ethylene levels are determined to be too high, the controller of the logistic transport container may ventilate the container, allowing ethylene concentrations to decrease by dilution, or may add specific gasses to achieve desired ethylene levels.”) ([0136]). It would have been obvious to one of ordinary skill in the art to modify Kirshenbaum in view of Taylor in view of Savur in view of Delele in view of Herdeman such that the enclosure is specifically capable of providing selective ventilation as taught by Minvielle in order to provide an additional means for optimizing the ripening rate of the produce in order to ripen the fruit in a desired amount of time.
Regarding claim 4, Kirshenbaum in view of Taylor in view of Savur in view of Delele in view of Herdeman in view of Gabler in view of Minvielle discloses that the respiration rate of the climacteric fruit is expressed in terms of oxygen consumption and carbon dioxide production rates in the enclosure (‘665, [0087], [0121]).
Regarding claim 6, Modified Kirshenbaum makes obvious providing a plurality of features for predicting the optimal ripening condition, including CO2 emitted concentration over time (‘453, [0017]), ethylene emitted concentration over time over time(‘453, [0017]), difference in O2 in the enclosure after a predefined interval, temperature (‘665, [0064]), humidity (‘117, [0032]), average respiration rate (‘665, [0115], [0121]), ethylene concentration at the climacteric peak (gas emission profile for fruit of ethylene necessarily includes ethylene concentration at the climacteric peak) (‘453, [0022]-[0023]), carbon dioxide concentration at the climacteric peak (gas emission profile for fruit of carbon dioxide necessarily includes carbon dioxide concentration at the climacteric peak) (‘453, [0022]-[0023], [0017]). Kirshenbaum teaches using machine learning and neural networks to predict the optimal ripening condition ([0039]), thus it would have been obvious to one of ordinary skill in the art to train the ANN model for prediction based on the above recited features.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Herdeman US 5,658,607 in view of Gabler US 2003/0150334 in view of Minvielle US 2014/0214714 in view of Mirsha (Cited in IDS 03/04/2020).
Regarding claim 5, Modified Kirshenbaum discloses computing the respiration rate of the climacteric fruit is further based on coefficients of Michaelis Menten kinetics model, including Michaelis constant for O2 consumption (%) (‘099, Example 2). 
Claim 5 differs from Modified Kirshenbaum in the recitation that the coefficients comprise Michaelis constant for competitive inhibition of O2 consumption by CO2 (%) and Michaelis constant for the uncompetitive inhibition of O2 consumption by CO2 (%).
Mirsha discloses it was known in the art to use Michaelis Menten equation for modeling the respiration rate of banana including using three equations, and computing the respiration rate of the climacteric fruit is based on coefficients of Michaelis Menten kinetics model, including Michaelis constant for O2 consumption (%), Michaelis constant for competitive inhibition of O2 consumption by CO2 (%) and Michaelis constant for the uncompetitive inhibition of O2 consumption by CO2 (%) (Pg. 126, Respiration Rate Modeling in MAP). It would have been obvious to one of ordinary skill in the art to substitute one known method of computing the respiration rate using Michaelis Menten kinetics for another known method of computing respiration rate using Michaelis Menten kinetics with a reasonable expectation of success.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kirshenbaum et al. US 2004/0148117 in view of Taylor US 2018/0007453 in view of Savur et al. US 2018/0220665 in view of Delele et al. US 2013/0013099 in view of Herdeman US 5,658,607 in view of Gabler US 2003/0150334 in view of Minvielle US 2014/0214714 in view of Gerbaud et al. US 2019/0299149.
Regarding claim 7, Modified Kirshenbaum discloses that predicting the optimal condition of the climacteric fruit (number of days remaining to complete natural ripening) comprises identifying stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate (a gas emission profile may be a chart of the typical amount of ethylene released by a perishable product as it ripens or decays…by comparing the gas emission reading with the stored gas profile, the processor may estimate the freshness and/or remaining shelf life of the perishable item) (‘453, [0022]-[0023]). 
Gerbaud discloses that ripening is dependent on ethylene and is associated with an increase in the cell respiration of its tissues, for climacteric fruit a respiration peak is associated with a peak of ethylene production ([0002]), thus a gas emission profile for a climacteric fruit would include the stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate and would necessarily be identified during the predicting of the optimal ripening condition (number of days remaining to complete natural ripening).
Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.
Applicant argues on pg. 13 that Gerbaud only discloses that ripening is dependent on ethylene, but does not disclose determining a climacteric peak of Ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit and using it to train artificial neural network, which further predicts optimal ripening condition of the climacteric fruit based on the respiration rate of the climacteric fruit and the climacteric peak of ethylene.
This argument has not been found persuasive, Kirshenbaum already discloses predicting, by a pre-trained artificial neural network (neural network), via one or more hardware processors (processor 501), an optimal ripening condition of the fruit, where the optimal ripening condition comprises a number of days remaining to complete natural ripening of the climacteric fruit ([0039], Fig. 7), where the natural ripening is ripening in the presence of natural emitted ethylene. Kirshenbaum already teaches the use of rules related to the expiration or degradation or maturity of the item or both to calculate a predicted critical date and Taylor discloses that the amount of ethylene is pertinent to determining the stage of ripening and/or decay of a climacteric fruit to determine the remaining lifespan of the item. Modified Kirshenbaum (the combination of references applied to claim 1) already discloses that predicting the optimal condition of the climacteric fruit (number of days remaining to complete natural ripening) comprises identifying stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate (a gas emission profile may be a chart of the typical amount of ethylene released by a perishable product as it ripens or decays…by comparing the gas emission reading with the stored gas profile, the processor may estimate the freshness and/or remaining shelf life of the perishable item) (‘453, [0022]-[0023]). And Gerbaud was relied upon for its teaching that ripening is dependent on ethylene and is associated with an increase in the cell respiration of its tissues, for climacteric fruit a respiration peak is associated with a peak of ethylene production ([0002]), thus a gas emission profile for a climacteric fruit would include the stage of ripening of the climacteric fruit associated with a co-occurrence of the climacteric peak of ethylene emitted and a zero rate of change of the respiration rate and would necessarily be identified during the predicting of the optimal ripening condition (number of days remaining to complete natural ripening). Thus, the prior art as a whole is seen to teach determining a climacteric peak of Ethylene for the climacteric fruit, the climacteric peak indicative of complete natural ripening of the climacteric fruit and using it to train artificial neural network, which further predicts optimal ripening condition of the climacteric fruit (days remaining to complete ripening) based on the respiration rate of the climacteric fruit and the climacteric peak of ethylene.
 Applicant argues on Pg. 13, that the prior art does not teach determining natural ripening conditions of all climacteric fruits. 
This argument has not been found persuasive, applicant’s arguments are not commensurate in scope with the claims.
Applicant argues on Pg. 13 that the combination of prior art references does not achieve obtaining the environmental condition parameters comprising CO2 emitted, O2 consumed, Ethylene emitted, temperature and relative humidity over time at periodic intervals by using an enclosure to enclose the climacteric fruit and the sensors to sense and measure the environmental condition parameters, wherein the enclosure can provide selective ventilation.
This argument has not been found persuasive as discussed above in the rejection, Kirshenbaum discloses that the method comprises obtaining levels of environment condition parameters associated with ripening of the climacteric fruit over time at periodic intervals by using an enclosure enclosing the climacteric fruit, via heterogeneous sensors (temperature sensor, humidity sensor) (the sensor measurements can be according to a periodic sampling) ([0032], [0034], [0050]) and one or more hardware processors (processor 501) ([0012], [0039], [0040], [0041], Fig. 5) the environment condition parameters comprising certain gasses in the atmosphere, temperature and humidity in the enclosure ([0040], [0041]). The sensors are housed in the enclosure and sensors capture sensory data (temperature, humidity) and visual data (color) pertaining to the climacteric fruit.  Additionally, Taylor discloses monitoring any gas released by a perishable item during ripening and/or decay in an enclosure, and discloses that the gas sensors can measure carbon dioxide, oxygen and ethylene ([0017], [0022], [0023]) in order to determine the remaining shelf life of an item. Taylor discloses that the concentration of the one or more measured gases may be compared to stored emission data to determine which stage of ripening and/or decay best match the measured item ([0030], [0029]). Since a climacteric peak would occur through ripening it is obvious Taylor teaches monitoring a level of ethylene emitted in the enclosure to determine a climacteric peak of ethylene for the climacteric fruit.  Thus, it would have been obvious to one of ordinary skill in the art to modify the environment condition parameters of Kirshenbaum to comprise CO2 emitted, O2 consumed and Ethylene emitted as taught by Taylor since Kirshenbaum already teaches the environment condition parameters can include the presence or absence of certain gasses within the enclosure ([0041]) and the amounts of carbon dioxide, oxygen and ethylene are gases are pertinent to determining the stage of ripening and/or decay of a climacteric fruit. Additionally, Minvielle has been brought to teach the providing an enclosure capable of providing selective ventilation.
Applicant argues on Pg. 13 that the combination of prior art references would not achieve making use of pre-trained artificial neural network to predict optimal ripening condition of the climacteric fruit based on the respiration rate of the climacteric fruit
and the climacteric peak of ethylene, wherein the optimal ripening conditions includes a number of days remaining to complete natural ripening of the climacteric fruit.
This argument has not been found persuasive, as discussed in the rejection above, Kirshenbaum discloses predicting, by a pre-trained artificial neural network (neural network), via one or more hardware processors (processor 501), an optimal ripening condition of the fruit, where the optimal ripening condition comprises a number of days remaining to complete natural ripening of the climacteric fruit ([0039], Fig. 7). Regarding the limitation that predicting of the optimal ripening condition of a number of days remaining to complete the natural ripening of the climacteric fruit is based on specifically the respiration rate of the climacteric fruit and the climacteric peak of ethylene. As discussed above, Kirshenbaum broadly teaches the use of rules related to the expiration or degradation or maturity of the item or both to calculate a predicted critical date and Savur shows that the respiration rate provides a good indication of the maturity/ripening state of a climacteric fruit and Taylor discloses that the amount of ethylene is pertinent to determining the stage of ripening and/or decay of a climacteric fruit to determine the remaining lifespan of the item. Therefore, the prior art as a whole is seen to make obvious predicting of the optimal ripening condition of a number of days remaining to complete the natural ripening of the climacteric fruit based on specifically the respiration rate of the climacteric fruit and the climacteric peak of ethylene.
Applicant argues on Pg. 13-14 that the combination of prior art references does not lead to the technical advantages provided by Applicants claimed subject matter, that ripening conditions are controlled and varied to achieve faster ripening or to slow down the ripening process for storage in store houses, and that the number of days required for ripening can be determined and regulated as per requirement and usage planned accordingly. 
This argument has not been found persuasive, Herdeman relied upon in the rejection already teaches that it was well known in the art to adjust environment parameters to control the ripening rate based on desired scheduled delivery time of produce (abstract, col. 8, lines 20-42).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792